CHRISTENBERRY, Chief Judge.
The foregoing matter having been tried to the Court without a jury, the Court having heard evidence and the arguments of proctors, and having taken time to consider the matters, hereby makes the following findings of fact and conclusions of law:
Findings of Fact
I.
Libelant Harold Richards was employed as a deckhand on board respondent’s tug Port Allen. While so employed he contracted diabetes and tuberculosis.
II.
Libelant’s diabetes has been controlled by insulin, and maximum cure has been effected.
III.
Libelanfs tuberculosis is now inactive. Libelant will be required to take drugs as a precautionary measure until May 22, 1958, on which date the medical evidence adduced at the trial shows and I find that maximum cure will have been attained.
IV.
During the period November 22, 1956, to the date on which this cause came on for trial, libelant was in an out-patient and in-patient status at the United States Public Health Service Hospital at New Orleans, where he received treatment for his diseases. The parties have stipulated and I find that he was an in-patient at the hospital for 333 days during the period under consideration, for which time he is not entitled to receive maintenance.
V.
Libelant accordingly will have spent 577 days in an out-patient status at the time that he reaches maximum cure on May 22, 1958.
VI.
Maintenance at the rate of $6 a day is customary in this area for crew members of harbor tugs, and I find that maintenance at that rate is proper in this case.
Conclusions of Law
I.
Having contracted an illness while in the employ of respondent, libelant is entitled to maintenance and cure for the period of his disability or until he reaches maximum recovery.
II.
Libelant is entitled to a decree against respondent for 577 days’ maintenance at $6 per day, or $3,462, plus interest from the date of judicial demand, and costs.